DENIED and Opinion Filed December 29, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01078-CV

 IN RE FREDERICK SCROGGINS AND WERNER ENTERPRISES, INC.,
                         Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-01483

                        MEMORANDUM OPINION
              Before Justices Schenck, Partida-Kipness, and Nowell
                            Opinion by Justice Nowell
      Relators’ December 10, 2020 petition for writ of mandamus challenges the

trial court’s order striking two counter-affidavits under section 18.001(f) of the

Texas Civil Practice and Remedies Code. Entitlement to mandamus relief requires

relators to show that the trial court has clearly abused its discretion and that they

have no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–

36 (Tex. 2004) (orig. proceeding).

      We conclude that relators have an adequate remedy on appeal. See In re Parks,

No. 05-19-00375-CV, 2020 WL 774107, at *2 (Tex. App.—Dallas Feb. 18, 2020,

orig. proceeding) (mem. op.) (relator had adequate remedy on appeal for review of
order striking section 18.001 counter-affidavit). Accordingly, we deny the petition

for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                          /Erin A. Nowell/
                                          ERIN A. NOWELL
                                          JUSTICE

Schenck, J., concurring

201078F.P05




                                       –2–